DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14-15 are objected to because of the following informalities: “wherein a reading-start position for reading of image data from the sensor is set based on a basis of vehicle information acquired by the vehicle” should be “wherein a reading-start position for reading of image data from the sensor is set based on vehicle information acquired by the vehicle”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edanami (US 20070279493) in view of Tatsuo et al (JP 2006254318A).

As to claim 1, Edanami discloses an image-capturing apparatus (FIG. 1), comprising:
an image sensor (FIG. 1, camera 51) that captures an image displayed on a display section of a vehicle (FIGS. 4-6; FIG. 1, display section 55 of a vehicle); and
(FIG. 1, image acquiring section 21; see [0067]-[0068]) that controls reading of the image from the image sensor on a basis of vehicle information acquired by the vehicle (FIG. 1, own vehicle movement detecting section 13 and own vehicle position computing section 31; FIG. 3, S20-S21; see [0046]-[0047]). 
Edanami fails to explicitly disclose wherein a reading-start position for reading of image data from the sensor is set based on a basis of vehicle information acquired by the vehicle.
However, Tatsuo teaches wherein a reading-start position for reading of image data from the sensor is set based on a basis of vehicle information acquired by the vehicle (see [0026], [0031], [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Edanami using Tatsuo’s teachings to control a reading position, in the image sensor, from which the image is read in order to provide an improved in-vehicle camera by photographing a plurality of imaging areas by the same image sensor and the same optical system using reading means in which an area is set in advance or appropriately set by an external command and images of each area are cut out and output respectively (Tatsuo; Abstract; [0011]-[0013], [0036]).

As to claim 6, the combination of Edanami and Tatsuo further discloses wherein the controller controls a reading position, in the image sensor, from which the image data is read (Tatsuo; Abstract and [0031]).

As to claim 7, the combination of Edanami and Tatsuo further discloses wherein the reading position is specified by the reading-start position and a size of the image read from the (Tatsuo; see [0026], [0031], [0033]). 

As to claim 8, Edanami as modified by Tatsuo further discloses wherein the controller controls the reading of the image data from the image sensor such that a proportion of a road surface that appears in the image displayed on the display section is kept in a specified proportion (FIG. 2 and FIG. 4, target position 114 and white lines 113a, 113b showing the boundary of the target position 114). 

As to claim 12, Edanami as modified by Tatsuo further discloses wherein the vehicle information is at least one of gyroscopic information obtained from a gyroscope of the vehicle, suspension information regarding a suspension of the vehicle, a front camera image obtained from a front camera used to capture an image of a region ahead of the vehicle, or GPS information obtained from the GPS (see [0043], [0047]). 

As to claim 13, Edanami as modified by Tatsuo further discloses wherein the display section is a display section that is an alternative to a Class I mirror (FIG. 1, display section 55 of the vehicle). 

As to claims 14 and 16, method claims 14 and 16 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claims 15 and 17, claims 15 and 17 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claim 18, Edanami as modified by Tatsuo further discloses wherein the vehicle information includes at least one of speed information regarding the vehicle or gear information regarding the vehicle (see [0043], [0047]). 

As to claim 19, claim 19 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.

As to claim 20, claim 20 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.


Claims 2-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edanami (US 20070279493) in view of Tatsuo et al (JP 2006254318A) further in view of Watanabe et al (US 20150375680).

As to claim 2, the combination of Edanami and Tatsuo fails to explicitly disclose further comprising a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor.
(see [0051], [0060]), wherein according to the inclination information, the controller controls the reading of the image data from the image sensor (see [0057]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Edanami and Tatsuo using Watanabe’s teachings to include a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 3, the combination of Edanami, Tatsuo and Watanabe further discloses wherein the detector detects the inclination information indicating forward and rearward inclinations of the vehicle (Watanabe; see [0060]; see FIG. 4, axis 412). 

As to claim 4, the combination of Edanami, Tatsuo and Watanabe further discloses wherein the detector detects the inclination information indicating leftward and rightward inclinations of the vehicle (Watanabe; see [0061]; see FIG. 4, axis 411). 

As to claim 5, the combination of Edanami, Tatsuo and Watanabe further discloses wherein the detector detects the inclination information indicating forward and rearward (Watanabe; see [0060]-[0061]; see FIG. 4, axis 411 and axis 412). 

As to claim 9, the combination of Edanami, Tatsuo and Watanabe fails to explicitly disclose further comprising a processing section that rotates an image corresponding to the image data read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image. 
However, Watanabe teaches a processing section (FIG. 5, image processing portion 504) that rotates an image corresponding to the image data read from the image sensor (see [0070], [0072]), and cuts an image to be displayed on the display section out of the rotated image (see [0081], [0084]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Edanami, Tatsuo and Watanabe using Watanabe’s teachings to include a processing section that rotates the image read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 10, the combination of Edanami and Watanabe further discloses wherein the controller controls the rotation of the image (Watanabe; FIG. 5, rotation control portion 521; see [0070], [0072]).

claim 11, the combination of Edanami and Watanabe further discloses wherein the controller calculates a rotation angle used to rotate the image, according to inclination information regarding the vehicle, and controls the rotation of the image such that the image is rotated by the rotation angle (Watanabe; see [0072]). 

Response to Arguments
Applicant’s amendments and arguments, filed on 03/07/2022, with respect to the rejection(s) of claim(s) 1 and 14-15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tatsuo et al (JP 2006254318A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482